Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00272-CV

                                  Rebecca FLORES and Juan Flores,
                                            Appellants

                                                   v.

                            SAN ANTONIO KITCHEN & BATH, LLC,
                                         Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV03517
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 30, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record has been filed in this appeal. However, because appellants did not pay

for the reporter’s record, no such record was filed. Therefore, on August 30, 2022, this court

ordered appellants to file their brief without benefit of the reporter’s record. Our order stated we

would consider only those issues that do not require a reporter’s record. On September 29, 2022,

this court received appellants’ brief, which stated only as follows:

                   We hired San Antonio Kitchen & Bath to remodel bathroom and clean the
           trash. The pictures show they did not. I ask Hector two come and look he did not
           come to check. Did not give me a copy of the permeants for moving waste line. I
           had to pay J&Z Remodelers to give estimate for the floor, because it was not space.
                                                                                     04-22-00272-CV


       The brief violated Texas Rule of Appellate Procedure 38.1 in that it does not contain, under

appropriate headings and in the order here indicated, the following:

               (a) Identity of Parties and Counsel.
               (b) Table of Contents.
               (c) Index of Authorities.
               (d) Statement of the Case: the brief must state concisely and without
       argument the facts pertinent to the issues or points presented. In a civil case, the
       court will accept as true the facts stated unless another party contradicts them. The
       statement must be supported by record references.
               (e) Any Statement Regarding Oral Argument.
               (f) Issues Presented: the brief must state concisely all issues or points
       presented for review. The statement of an issue or point will be treated as covering
       every subsidiary question that is fairly included.
               (g) Statement of Facts: the brief must state concisely and without argument
       the facts pertinent to the issues or points presented. In a civil case, the court will
       accept as true the facts stated unless another party contradicts them. The statement
       must be supported by record references.
               (h) Summary of the Argument: a succinct, clear, and accurate statement of
       the arguments made in the body of the brief. This summary must not merely repeat
       the issues or points presented for review.
               (i) Argument: a clear and concise argument for the contentions made, with
       appropriate citations to authorities and to the record.
               (j) Prayer: a short conclusion that clearly states the nature of the relief
       sought.
               (k) An appendix.

       The brief also violated Texas Rules of Appellate Procedure 9.4 and 9.5, which govern the

“Form” and “Service” of briefs.

       Accordingly, on October 3, 2022, this court ordered the brief filed by the appellants

stricken from our record. We further ordered appellants to file an amended brief in compliance

with the Texas Rules of Appellate Procedure no later than November 2, 2022. Our order cautioned

appellants that if they failed to file an amended brief this appeal would be dismissed for want of

prosecution. See TEX. R. APP. P. 38.9, 42.3.

       Appellants have not responded to our October 3, 2022 order; therefore, this appeal is

dismissed for want of prosecution.

                                                 PER CURIAM


                                                -2-